Case 18-51473          Doc 15        Filed 10/03/18 Entered 10/03/18 16:09:05                       Desc Main
                                      Document     Page 1 of 10


                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF GEORGIA
                                          MACON DIVISION

 IN RE:                                                  )        CASE NO. 18-51473 JPS
                                                         )
 SEIRA L. WILSON                                         )
                                                         )
          DEBTOR                                         )        CHAPTER 13

               NOTICE OF MOTION TO MODIFY PLAN BEFORE CONFIRMATION

 SEIRA L. WILSON, DEBTOR IN THE ABOVE-STYLED BANKRUPTCY MATTER, HAS FILED
 DOCUMENTS WITH THE COURT TO MODIFY HER CHAPTER 13 PLAN PRIOR TO
 CONFIRMATION.

 YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and discuss
 them with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
 may wish to consult one. If not served with this notice in accordance with the Bankruptcy Code or
 the Federal Rules of Bankruptcy Procedure, a copy of the motion may be obtained upon written
 request to counsel for the Movant or at the Clerk’s office.

 The original confirmation was scheduled for October 11, 2018. If you do not want the Court to grant
 this motion, or if you want the Court to consider your views on the motion, then you or your attorney shall
 file with the Court a written objection or response within 21 days of service of this notice, and attend the
 rescheduled confirmation hearing noted below. If you are receiving this notice by mail, you may add 3
 days to the response date, in accordance with Fed.R.Bankr.P. 9006(f). The objection or response should be
 sent to:

 Clerk, U.S. Bankruptcy Court, Middle District of Georgia, P.O. Box 1957, Macon, Georgia 31202. (478)
 752-3506

 The rescheduled confirmation hearing shall be held on November 8, 2018 at 1:30 pm in Courtroom A
 of the United States Bankruptcy Court, 433 Cherry Street, Macon, GA 31202.

 If you mail your response or objection to the court for filing, you shall send it early enough so the court will
 receive the objection or response before the response deadline stated above.

 Any response or objection shall also be served on the movant.

 If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
 sought in the motion or objection and may enter an order granting relief.

 This notice is sent by the undersigned pursuant to M.D.Ga. LBR 3015-2 and 9007-1.

          This 3rd day of October, 2018.
                                                         /S/ Robert M. Matson
                                                         ____________________________________
 Akin, Webster & Matson, P.C.                            Robert M. Matson
 P.O. Box 1773                                           Attorney for Debtor
 Macon, GA 31202                                         State Bar No. 477102
 (478) 742-1889
 rmatson@akin-webster.com
Case 18-51473       Doc 15     Filed 10/03/18 Entered 10/03/18 16:09:05            Desc Main
                                Document     Page 2 of 10


                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

 IN RE:                                         )      CASE NO. 18-51473 JPS
                                                )
 SEIRA L. WILSON                                )
                                                )
          DEBTOR                                )      CHAPTER 13

              MOTION TO MODIFY PLAN BEFORE CONFIRMATION

          Seira L. Wilson, (“Debtor”) in the above referenced case, files this Motion to

 Modify Plan Before Confirmation (“Motion”) pursuant to 11 U.S.C. § 1323 and shows

 the Court the following:

                                               1.

          The Debtor filed a chapter 13 petition pursuant to Title 11 of the United States

 Code on August 8, 2018. Camille Hope is the duly appointed Chapter 13 Trustee.

                                               2.

          The Debtor proposes to modify her chapter 13 plan filed on August 8, 2018 to

 include the following changes:

          a) Section 3.1 will provide for the Trustee to disburse the monthly payment on
             the long term debt of Seterus.
          b) Section 3.7 will omit Seterus as a debt to be paid directly by the Debtor.

          Wherefore, the Debtor respectfully requests that the Court confirm her plan with

 the changes set forth in this Motion.

          This 3rd day of October, 2018.
                                                /S/ Robert M. Matson
                                                ____________________________________
 Akin, Webster & Matson, P.C.                   Robert M. Matson
 P.O. Box 1773                                  Attorney for Debtor
 Macon, GA 31202                                State Bar No. 477102
 (478) 742-1889
 rmatson@akin-webster.com
           Case 18-51473           Doc 15       Filed 10/03/18 Entered 10/03/18 16:09:05                      Desc Main
                                                 Document     Page 3 of 10
 ​                                             United States Bankruptcy Court
                                           Middle District of Georgia, Macon Division

 DEBTOR                                                                                      Chapter 13
 Wilson, Seira L.                                                                            Case No. 18-51473 JPS
                                                                                             [X] Check if this is a modified plan,
                                                                                             and list below the sections of the
                                                                                             plan that have been changed.
 Original Plan


                                                  CHAPTER 13 PLAN
                                             MIDDLE DISTRICT OF GEORGIA
                                               (NOT OFFICIAL FORM 113)


Part 1: Notices

To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an option on
                          the form does not indicate that the option is appropriate in your circumstances. Plans that do not
                          comply with local rules and judicial rulings may not be confirmable.

                          In the following notice to creditors and statement regarding your income status, you must check each box
                          that applies.

To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                          You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy
                          case. If you do not have an attorney, you may wish to consult one.

                          If you oppose the plan’ s treatment of your claim or any provision of this plan, you or your attorney must
                          file an objection to confirmation at least 7 days before the date set for the hearing on confirmation unless
                          otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further
                          notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file
                          a timely proof of claim in order to be paid under any plan.

        The following matters may be of particular importance to you. Debtors must check one box on each line to state
        whether or not the plan includes each of the following items. If an item is checked as “Not Included”or if both boxes
        are checked, the provision will be ineffective if set out later in the plan.

      The plan seeks to limit the amount of a secured claim, as set out in Part 3, Section     [ ] Included     [X] Not included
1.1   3.5, which may result in a partial payment or no payment at all to the secured
      creditor.
      The plan requests the avoidance of a judicial lien or nonpossessory,                     [X] Included     [ ] Not included
1.2   nonpurchase-money security interest as set out in the Nonstandard Provisions Part
      6.
1.3   The plan sets out Nonstandard Provision in Part 6.                                       [X] Included     [ ] Not included

        Income status of debtor(s) as stated on Official form 122-C1

                  Check One:

                  [ ] The current monthly income of the debtor(s) is less than the applicable median income specified in 11 U.S.C.
                      §1325(b)(4)(A).

                  [X] The current monthly income of the debtor(s) is not less than the applicable median income specified in 11

GAMB Form 113 12/1/17
            Case 18-51473          Doc 15       Filed 10/03/18 Entered 10/03/18 16:09:05                       Desc Main
                                                 Document     Page 4 of 10
                      U.S.C. §1325(b)(4)(A).

Part 2: Plan Payments and Length of Plan

2.1.              The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the debtor(s)
                  (or the debtor's(s’
                                    ) employer) shall pay to the Trustee the sum of $425.00 bi-weekly (If the payments change over
                  time include the following.)


2.2.              Additional payments of will be made on from (Source)

2.3.              The Trustee percentage fee as set by the United States Trustee will be collected from each payment made by the
                  debtor(s).

2.4.              If the debtor(s)' current monthly income is less than the applicable median income specified in 11
                  U.S.C.§1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.
                  If the debtor(s)' current monthly income is not less than the applicable median income specified in11
                  U.S.C.§1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.

Part 3: Treatment of Secured Claims

          From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.              The monthly payments will be made on the following long-term debts: (Payments which become due after the
                  filing of the petition but before the month of the first payment designated here will be added to the pre-petition
                  arrearage claim.)

                                                                                    MONTH OF FIRST
                                                                                    PAYMENT UNDER            MONTHLY PAYMENT
NAME OF CREDITOR                                                                        PLAN                          AMOUNT
Seterus                                                                               November 2018                            $300.00

3.2.              After confirmation, distributions will be made to cure arrearages on long term debts where the last payment is due
                  after the last payment under the plan. If no monthly payment is designated, the arrearage claims will be paid after
                  the short term secured debts listed in Section 3.3 and 3.5

                                            ESTIMATE INTEREST
                                                   D  RATE (IF                                          MONTHLY
                                             AMOUNT APPLICAB                                            PAYMENT IF
NAME OF CREDITOR                                 DUE      LE)                                COLLATERAL ANY
Seterus, Inc.                                  $3,115.00         3.875                     4415 Vinson Ave

3.3.              The following claims are not subject to cram down because debts are secured by a purchase money security interest
                  in a vehicle for which the debt was incurred within 910 days of filing the bankruptcy petition, or, if the collateral
                  for the debt is any other thing of value, the debt was incurred within 1 year of filing. See §1325(a). The claims
                  listed below will be paid in full as allowed.

                                                AMOUNT         INTEREST                                              MONTHLY
NAME OF CREDITOR                                   DUE             RATE                     COLLATERAL               PAYMENT
None

3.4.              Preconfirmation adequate protection payments will be made to the following secured creditors and holders of
                  executory contracts after the filing of a proof of claim by the creditor. These payments will be applied to reduce the
                  principal of the claim.

                                                                                                                        ADEQUATE
                                                                                                                       PROTECTION
NAME OF CREDITOR                                                                                                          AMOUNT
Robins Financial Credit Union                                                                                                   $25.00

GAMB Form 113 12/1/17
          Case 18-51473          Doc 15        Filed 10/03/18 Entered 10/03/18 16:09:05                       Desc Main
                                                Document     Page 5 of 10
3.5.            After confirmation of the plan, the following secured creditors who are subject to cramdown, with allowed claims
                will be paid as follows:

                If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
                If the value is listed as $0.00 the creditor ’
                                                             s allowed claim will be treated as unsecured.
                If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
                If you do not intend to cram down the claim, enter "debt" as the value.

                                                                                                                      MONTHLY
                                                                   INTERES                                            PAYMENT
                                     AMOUNT                              T                                             AMOUNT
NAME OF CREDITOR                        DUE            VALUE          RATE COLLATERAL
Robins Financial Credit Union         $8,574.74     $12,575.00           5.25 2013 Toyota Camry                           $270.00
Bibb County Tax Commissioner          $1,327.57           Debt              0 4415 Vinson Ave                              $50.00

3.6.            The following collateral is surrendered to the creditor. If the debtor(s) is surrendering the collateral for a specific
                payment credit or in full satisfaction of the debt, a statement explaining the treatment should be indicated in Part 6
                Nonstandard Provisions. The debtor(s) agree to termination of the stay under 11 U.S.C. §362(d) and §1301 with
                respect to the collateral; upon confirmation of the plan. An allowed unsecured claim resulting from the dispositions
                of the collateral will be treated as unsecured.

NAME OF CREDITOR                                                   DESCRIPTION OF COLLATERAL
None

3.7.            The following debts will be paid directly by the debtor(s):

NAME OF CREDITOR                                                   COLLATERAL
Regional Acceptance                                                2015 Toyota Corolla

3.8.            The judicial liens or non-possessory, non-purchase security interests that are being avoided are listed in Part 6
                Nonstandard Provisions.

Part 4: Treatment of Fees and Priority Debt

4.1.            Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of 3,250.00 to be paid as follows:
                (SELECT ONE)
                [X]     Pursuant to the current Administrative Order on Attorney Fee Awards
                [ ]     By another method as set out in Part 6 Nonstandard Provisions. Attorney will be required to submit an
                        itemization of their time to the Court.

4.2.            The following domestic support obligations will be paid over the life of the plan as follows: These payments will be
                made simultaneously with payment of the secured debt to the extent funds are available and will include interest at
                the rate of                %. (If this is left blank, no interest will be paid.)

NAME OF CREDITOR                                                                                              PAYMENT AMOUNT
None

4.3.            All other 11 U.S.C. § 507 priority claims, unless already listed under 4.2 will be paid in full over the life of the
                plan as funds become available in the order specified by law.

Part 5: Treatment of Non Priority Unsecured Claims

5.1.            Debtor(s) will make payments that will meet all of the following parameters (these are not cumulative,
                debtor(s) will pay the highest of the three)

                (a) Debtor(s) will pay all of the disposable income as shown on Form I22C of $20,809.20           to the non-priority
                unsecured creditors in order to be eligible for a discharge, unless debtor(s) include contrary provisions in Part 6
                Nonstandard Provisions along with sufficient legal reason justifying the excusal from meeting this requirement.

GAMB Form 113 12/1/17
          Case 18-51473          Doc 15      Filed 10/03/18 Entered 10/03/18 16:09:05                          Desc Main
                                              Document     Page 6 of 10
               (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive 0 . Debtor(s)
               will pay this amount to the priority and other unsecured creditors in order to be eligible for discharge in this case.

               (c) The debtor(s) will pay      to the general unsecured creditors to be distributed prorata.

5.2.           General unsecured creditors whose claims are duly proven and allowed will be paid (CHOOSE ONLY ONE)

               (a)           % dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph5.1(a),
               5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated in Part 2
               Section 2.4.

               (b) the debtor(s) anticipates unsecured creditors will receive a dividend of  2        %, but will also pay the
               highest amount shown in paragraph,5.1(a),5.1(b) or 5.1(c) above. All creditors should file claims in the event
               priority and secured creditors do not file claims and funds become available for distribution.

5.3.           The following unsecured claims are classified to be paid at 100%. If the debtor(s) is proposing to pay interest on
               classified claims, or to pay the claims a regular monthly payment, those proposals should appear in Part 6
               Nonstandard Provision.

                                                                                                                    REASON FOR
NAME OF CREDITOR                                                    COLLATERAL                                   CLASSIFICATION
None

5.4.           The executory contracts and unexpired leases listed below are assumed. All other executory and unexpired leases
               are rejected. If the debtor(s) wishes to cure a default on a lease, an explanation of those payments should be
               included in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                                                 DESCRIPTION OF COLLATERAL
None

5.5.           Unless otherwise ordered by the Court, all property of the estate, whether in the possession of the Trustee or the
               debtor(s), remains property of the estate subject to the Court’s jurisdiction, notwithstanding §1327(b), except as
               otherwise provided in Part 6 Nonstandard Provisions below. Property of the estate not paid to the Trustee shall
               remain in the possession of the debtor(s). All property in the possession and control of the debtor(s) at the time of
               confirmation shall be insured by the debtor(s). The Chapter 13 Trustee will not and is not required to insure such
               property and has no liability for injury to any person, damage or loss to any such property in possession and control
               of the debtor(s) or other property affected by property in possession and control of the debtor(s).

5.6.           Notwithstanding the proposed treatment or classification of any claim in the plan confirmed in this case, all lien
               avoidance actions or litigation involving the validity of liens or preference actions will be reserved and can be
               pursued after confirmation of the plan. Successful lien avoidance or preference action will be grounds for
               modification of the plan.

Part 6: Nonstandard Provisions

             Under Bankruptcy rule 3015(c), all nonstandard provisions are required to be set forth below. These plan
             provisions will be effective only if the applicable box in Part 1 of this plan is checked.
UPON COMPLETION OF THE PLAN AND DISCHARGE - ANY PRE-PETITION DEFAULT IN A MORTGAGE CONTRACT
ON REAL ESTATE, WHICH DEFAULT IS TREATED UNDER THE PLAN, WITLL BE CONSIDERED CURED AND PAID IN
FULL, INCLUDING ANY PRE-PETITION ATTORNEY'S FEES OR COSTS OF COLLECTION.

ARREARAGE CLAIMS WILL BE PAID AS FILED UNLESS AN OBJECTION TO THE CLAIM IS MADE AND SUSTAINED.

ALL TITLES TO VEHICLES SERVING AS COLLATERAL FOR CLAIMS PAID THROUGH THE PLAN WILL BE RETURNED
TO THE DEBTOR(S) WITH LIENS RELEASED.

ANY REAL PROPERTY SURRENDERED UNDER THE PLAN WILL BE TRANSFERRED TO THE FIRST PRIORITY
SECURED CLAIMANT, OR ANY SUCCESSOR IN INTEREST THERETO, BY QUIT CLAIM DEED, FOLLOWING
CONFIRMATION OF THE PLAN AND DELIVERY AND ACCEPTANCE OF THIS DEED BY THE SECURED CLAIMANT
WILL BE PRESUMED BY RECORDATION OF THE QUIT CLAIM DEED.
GAMB Form 113 12/1/17
           Case 18-51473           Doc 15       Filed 10/03/18 Entered 10/03/18 16:09:05                        Desc Main
                                                 Document     Page 7 of 10
ANY NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST IN HOUSEHOLD GOODS OR FURNISHINGS
NOT PROVIDED FOR AS A SECURED CLAIM ABOVE, WILLBE VOID AND OF NO EFFECT: REPUBLIC FINANCE AND
MARINER FINANCE.

THE DEBTOR WILL PAY A REDUCED "POOL" AMOUNT OF $5,656.20 TO NON-PRIORITY UNSECURED CREDITORS
DUE TO CHANGES THAT ARE REASONABLY CERTAIN TO OCCUR.

Part 7: Signatures

7.1.             The debtor(s)' attorney (or debtor(s), if not represented by an attorney) certifies that all provisions of this plan are
                 identical to the Official form of the Middle District of Georgia. except for language contained in Part 6:
                 Nonstandard Provisions.

Debtors

/s/                                                                     Dated: August 7, 2018
Debtor

                                                                        Dated: August 7, 2018
Debtor

Debtor(s) Attorney

/s/ Robert M. Matson                                                    Dated: October 3, 2018
Signatures of debtor(s) attorney




GAMB Form 113 12/1/17
Case 18-51473       Doc 15    Filed 10/03/18 Entered 10/03/18 16:09:05         Desc Main
                               Document     Page 8 of 10


                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

 IN RE:                                      )      CASE NO. 18-51473 JPS
                                             )
 SEIRA L. WILSON                             )
                                             )
          DEBTOR                             )      CHAPTER 13

                              CERTIFICATE OF SERVICE

        This certifies that I have this day served a copy of the Motion to Modify Plan
 Before Confirmation and Notice of Motion to Modify Plan Before Confirmation on
 Camille Hope, Trustee via CM/ECF notice and on all interested parties listed in the
 attached matrix of the Court by depositing them in the US Mail in a properly addressed
 envelope with adequate postage attached.

          This 3rd day of October, 2018.

                                             /S/ Robert M. Matson
                                             ____________________________________
 Akin, Webster & Matson, P.C.                Robert M. Matson
 P.O. Box 1773                               Attorney for Debtor
 Macon, GA 31202                             State Bar No. 477102
 (478) 742-1889
 rmatson@akin-webster.com
                  Case
Label Matrix for local     18-51473
                       noticing           Doc 15 L.E.Filed  10/03/18
                                                       Schwartz & Son, Inc.Entered 10/03/18 16:09:05
                                                                                               5          Desc Main
113G-5                                                Document
                                                 279 Reid Street         Page  9 of 10         433 Cherry Street
Case 18-51473                                     Macon, GA 31206-1133                        P.O. Box 1957
Middle District of Georgia                                                                    Macon, GA 31202-1957
Macon
Wed Oct 3 15:30:26 EDT 2018
AFNI                                              Antero Capital, LLC                         BIBB COUNTY TAX OFFICE
PO Box 3097                                       PO BOX 1931                                 PO BOX 4724
Bloomington, IL 61702-3097                        Burlingame, CA 94011-1931                   MACON, GA 31208-4724



Bibb County Tax Commissioner                      Catherines/Comenity Bank                    Credti Control Corp
PO Box 4724                                       Attn: Bankruptcy                            PO Box 120630
Macon, GA 31208-4724                              PO Box 182125                               Newport News, VA 23612-0630
                                                  Columbus, OH 43218-2125


DNF Associates                                    First Premier Bank                          (p)GEORGIA DEPARTMENT OF REVENUE
352 Sonwil Dr                                     PO Box 5524                                 COMPLIANCE DIVISION
Cheektowaga, NY 14225-5520                        Sioux Falls, SD 57117-5524                  ARCS BANKRUPTCY
                                                                                              1800 CENTURY BLVD NE SUITE 9100
                                                                                              ATLANTA GA 30345-3202

Internal Revenue Service                          Jarvis Wilson                               L.E. Schwartz & Son, Inc.
Attn: Bankruptcy                                  1100 Crystal Lake Cir Apt 10A               c/o Michael J. Marshall, Esq.
PO Box 7346                                       Macon, GA 31206-8149                        3717 Vineville Avenue
Philadelphia, PA 19101-7346                                                                   Macon, GA 31204-1854


LE Schwartz & Son Inc                             LVNV Funding LLC                            LVNV Funding, LLC its successors and assigns
279 Reid St                                       PO Box 10497                                assignee of Capital One Bank (USA), N.A.
Macon, GA 31206-1133                              Greenville, SC 29603-0497                   Resurgent Capital Services
                                                                                              PO Box 10587
                                                                                              Greenville, SC 29603-0587

LVNV Funding, LLC its successors and assigns      Mariner Finance LL                          Mariner Finance North Carolina, Inc
assignee of MHC Receivables, LLC and              1489 Eisenhower Pkwy                        8211 Town Center Drive
FNBM, LLC                                         Macon, GA 31206-3127                        Nottingham, MD 21236-5904
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587
NAVIENT CFC                                       NAVY FEDERAL CREDIT UNION                   Navient
C/O Navient Solutions, LLC.                       P O BOX 3000                                PO Box 9500
PO BOX 9640                                       MERRIFIELD VA 22119-3000                    Wilkes Barre, PA 18773-9500
Wilkes-Barre, PA 18773-9640


Navy Federal Credit Union                         (p)PORTFOLIO RECOVERY ASSOCIATES LLC        Premier Bankcard, Llc
PO Box 3501                                       PO BOX 41067                                Jefferson Capital Systems LLC Assignee
Merrifield, VA 22119-3501                         NORFOLK VA 23541-1067                       Po Box 7999
                                                                                              Saint Cloud Mn 56302-7999


Regional Acceptance                               Regional Acceptance Corporation             (p)REPUBLIC FINANCE LLC
PO Box 830913                                     PO Box 1847                                 282 TOWER RD
Birmingham, AL 35283-0913                         Wilson, NC 27894-1847                       PONCHATOULA LA 70454-8318
                  Case
Robins Financial Credit   18-51473
                        Union               Doc 15 Rushmore
                                                     FiledService
                                                             10/03/18
                                                                  Center Entered 10/03/18 16:09:05
                                                                                             Seterus, IncDesc Main
PO Box 6849                                            Document
                                                   PO Box 5508         Page 10 of 10         Attn: Bankruptcy Department
Warner Robins, GA 31095-6849                           Sioux Falls, SD 57117-5508                           PO Box 1047
                                                                                                            Hartford, CT 06143-1047


Seterus, Inc.                                          Sherman Originator III LLC                           U.S. Trustee - MAC
c/o Radha Gordon                                       PO Box 10497                                         440 Martin Luther King Jr. Boulevard
ALDRIDGE PITE, LLP                                     Greenville, SC 29603-0497                            Suite 302
Fifteen Piedmont Center                                                                                     Macon, GA 31201-7987
3575 Piedmont Road, N.E., Suite 500
Atlanta, GA 30305-1636
VL FUNDING                                             Camille Hope                                         Robert M. Matson
C/O Navient Solutions, LLC.                            Office of the Chapter 13 Trustee                     Akin, Webster and Matson, PC
PO BOX 9640                                            P.O. Box 954                                         P.O. Box 1773
Wilkes-Barre, PA 18773-9640                            Macon, GA 31202-0954                                 Macon, GA 31202-1773


Seira L. Wilson
4415 Vinson Avenue
Macon, GA 31206-4007




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department Of Revenue                          Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC
Bankruptcy Section                                     120 Corporate Blvd Ste 100                           C/Ocapital One Bank (usa), N.a.
PO Box 161108                                          Norfolk, VA 23502-4952                               POB 41067
Atlanta, GA 30321-1108                                                                                      Norfolk VA 23541


Republic Finance, LLC                                  (d)Republic Finance, LLC
282 Tower Rd                                           3955 Arkwright Rd Ste D
Ponchatoula, La 70454                                  Macon, GA 31210-1754




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Seterus, Inc.                                       End of Label Matrix
                                                       Mailable recipients    39
                                                       Bypassed recipients     1
                                                       Total                  40
